Citation Nr: 1215767	
Decision Date: 05/02/12    Archive Date: 05/10/12

DOCKET NO.  10-07 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for left knee patellofemoral pain syndrome.  

2.  Entitlement to a temporary total convalescent rating for arthroscopic medial meniscectomy, left knee.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1989 to January 1992.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from November 2007 and August 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  In the November 2007 rating decision, the RO increased the Veteran's disability rating for his service-connected left knee disability to 10 percent, effective January 22, 2007.  Following the submission of new and material evidence, the RO readjudicated the Veteran's increased rating claim in the August 2009 rating decision and continued his 10 percent disability rating.  The RO additionally denied the Veteran's claim for a temporary 100 percent convalescent rating in the August 2009 rating decision.

In his January 2010 VA Form 9, the Veteran indicated that he would like to be scheduled for a hearing before a Veteran's Law Judge (VLJ) of the Board at his local VA office.  Before his requested hearing could be scheduled, however, the Veteran's indicated in a March 2010 hearing response form that he no longer wanted to be scheduled for a hearing.  Therefore, the Board considers the Veteran's request for a hearing before a Board VLJ to be withdrawn.  See 38 C.F.R. § 20.704(e) (2011).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Veteran was initially granted service connection for patellofemoral pain syndrome of the left knee in a January 1992 rating decision.  He was assigned a noncompensable disability rating, effective January 12, 1992.  He filed the instant claim for an increased disability rating for his service-connected left knee disability in January 2007.  In the November 2007 rating decision, the RO increased his disability rating to 10 percent, effective January 22, 2007.  He disagrees with this rating assignment and contends that a higher disability rating is warranted for his service-connected left knee disability.  He additionally seeks a temporary total convalescent rating after having undergone an arthroscopic partial medial meniscectomy of the left knee in January 2009.  

With respect to his increased rating claim the Board observes more than three years have passed since the Veteran's left knee disability was last examined in December 2008.  His representative contended in the March 2010 VA Form 646 that the Veteran's knee disability has substantially increased in severity.  While the duty to assist does not require that a claim be remanded for VA examination solely because of the passage of time, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity of a disability.  See VAOPGCPREC 11-95 (1995).  Additionally, the Board believes that a current and thorough evaluation of the Veteran's service-connected left knee disability would prove helpful in adjudicating the merits of his increased rating claim.  See 38 C.F.R. § 3.159 (2011); see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see too, Allday v. Brown, 7 Vet. App. 517, 526 (1995) (indicating that, where the record does not adequately reveal the current state of claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).

Accordingly, the Board finds that this issue must be remanded in order for the Veteran to be afforded a new and contemporaneous VA examination to assess the current severity of his service-connected left knee disability. 

With respect to his claim for a temporary total convalescent rating, the Board observes that a June 2009 addendum opinion was obtained from the same VA examiner that conducted the December 2008 VA examination to address this issue.  In the June 2009 opinion the VA examiner concluded that the Veteran's medial meniscus tear of the left knee was less likely as not related to his service-connected patellofemoral pain syndrome of the knee.  While the examiner did note that the Veteran was found to have lateral knee tenderness and was noted as possibly having a lateral meniscus injury during his active service, the examiner appears to have not considered the possibility that the Veteran's multiple in-service and post-service complaints of left knee pain, which ultimately led to the grant of service connection for patellofemoral pain syndrome, might also have included a meniscus tear.  In other words, the examiner did not adequately determine if the Veteran's medical meniscus tear was directly related to his in-service complaints of knee pain, knee tenderness, and his noted probable meniscus tear.  

In this respect, a review of the Veteran's service treatment records reveals multiple instances where the Veteran complained of having left knee pain.  In a September 1991 orthopedic consultation, he reported that he incurred a knee injury as a result of twisting his knee while jumping from towers.  He reported that he had been experiencing left knee pain since 1987.  Treatment records dated in September and October 1991 reveal that he was noted as showing positive results on McMurray's testing and that he was assessed with having patellofemoral pain syndrome and a lateral meniscus tear.  

The Veteran's post-service VA treatment records reveal that he continued to complain of left knee pain following his separation from active service.  During a February 1992 VA examination, he complained of having left anterior knee pain, aggravated with excessive bending of the left knee.  The assessment was status following left knee injury with an alleged ligamental injury of the left knee with residual, chronic left knee pain.  An April 1994 VA medical certificate form reveals that the Veteran was noted as having a positive left knee McMurray's test at that time.  He was noted as having a click with inversion of the foot, eversion of the knee, and then extension of the calf.  He was noted as having joint line tenderness medially and laterally.  The impression was a possible meniscus tear injury or cuff impingement.  The record further reveals that the Veteran underwent a left knee arthroscopic partial medial meniscectomy to correct a torn medial meniscus in January 2009.

As the foregoing evidence suggests that the Veteran's medial meniscus tear could have been incurred during or as a result of his active service, or in connection with or as a result of his service-connected left knee patellofemoral pain syndrome, the Board finds that before it can properly adjudicate this issue, a new medical opinion must be rendered to determine the nature and etiology of the medial meniscus tear.  This opinion should be rendered by an orthopedic specialist during the examination of the Veteran's service-connected patellofemoral pain syndrome.

As this case is being remanded for the foregoing reasons, any recent VA treatment records should also be obtained on remand.  In this regard, the Board observes that the Veteran has received fairly regular VA treatment for his left knee disabilities, and records of his VA care, dated since March 2009, have not been associated with the claims file.  Under the law, VA must obtain these records.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Obtain a complete copy of the Veteran's treatment records pertaining to his knee disabilities from the Alexandria, Louisiana, VA treatment facility, dated since March 2009.

2.  Thereafter, schedule the Veteran for a VA examination of his left knee with an orthopedic specialist.  The claims file and a complete copy of this REMAND should be reviewed in association with the examination.  The VA examination report should indicate that this has been accomplished.  All necessary studies and tests should be conducted.  

The examiner should identify and describe in detail all residuals attributable to the Veteran's service-connected left knee disability.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's medial meniscus tear of the left knee had its clinical onset during active service, or is related to any in-service disease, event, or injury.  In providing this opinion, the examiner should address the clinical evidence of record addressing a likely meniscus tear that the Veteran incurred during his active service and the evidence of record revealing that he suffered from chronic left knee pain during and following his active service.

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's medial meniscus tear of the left knee was caused or aggravated (made worse) by his service-connected patellofemoral pain syndrome of the left knee.  

During examination of the Veteran's left knee, the examiner should specifically address the following: 

a) Report the Veteran's range of motion of the left knee in degrees and state the point at which any pain is demonstrated.

b) State whether there is objective evidence of lateral instability or subluxation of the left knee, and if so, the degree (i.e., slight, moderate, severe) of such instability and/or subluxation should be discussed.  

c) State whether the left knee exhibits weakened movement, excess fatigability, or incoordination attributable to his service-connected disability and, if feasible, these determinations should be expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.

d) Give an opinion as to whether pain could significantly limit functional ability during flare-ups or when either knee is used repeatedly over a period of time.  This determination should also, if feasible, be portrayed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups.

e) After reviewing the most recent radiographic images of the left knee, describe any degenerative changes found to be present.

f) Describe, in detail, all objective findings for any incision scar(s) associated with the arthroscopic partial medial meniscectomy performed on the Veteran's left knee, including the size and location, and whether any scar is superficial (not associated with underlying soft tissue damage) or deep (associated with underlying soft tissue damage); causes limitation of motion; is unstable (has frequent loss of covering of skin over the scar); and/or is painful on examination.  The examiner should also indicate whether any scar(s) cause any limitation of the affected part.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  

3.  Thereafter, review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the VA examination report to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  Finally, readjudicate the Veteran's claims on appeal.  If either claim remains denied, provide the Veteran and his representative with a supplemental statement of the case, and after they have had an adequate opportunity to respond, return this appeal to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
M. G. MAZZUCCHELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



